758 N.W.2d 304 (2008)
Rick MOREFIELD, Plaintiff-Appellant,
v.
GRAND TRUNK WESTERN RAILROAD, INC., Grand Trunk Corporation, and Canadian National/Illinois Central, Defendants-Appellees.
Docket No. 136735 & (53). COA No. 275767.
Supreme Court of Michigan.
December 23, 2008.

ORDER
On order of the Court, the motion for miscellaneous relief is GRANTED. The application for leave to appeal the March 25, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN KELLY, JJ., would grant leave to appeal.